           Case 3:20-cv-07182-JCS Document 91-2 Filed 01/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                SAN FRANCISCO/OAKLAND DIVISION
12
          FACEBOOK, INC., a Delaware
13        corporation,                               Case No.: 3:20-CV-07182-JCS
14                          Plaintiff,
          v.                                         [PROPOSED] ORDER GRANTING
15                                                   DEFENDANTS BRANDTOTAL, LTD.
          BRANDTOTAL, LTD., an Israeli               AND UNIMANIA, INC.’S MOTION TO
16        corporation, and                           FILE UNDER SEAL
          UNIMANIA, INC., a Delaware
17        corporation,
18                          Defendants.
19

20

21

22

23

24

25

26

27

28
          [Proposed] Order Granting Motion to Seal                     Case No. 3:20-CV-07182-JCS

     HB: 4838-1692-2326.1
       Case 3:20-cv-07182-JCS Document 91-2 Filed 01/06/21 Page 2 of 2




 1           The Court, after having read and considered BrandTotal’s Administrative Motion to File

 2   Under Seal, finds that the following documents should be filed under seal:

 3

 4                                           Documents to be Sealed
 5    The UNREDACTED version of the parties’ Joint Discovery Dispute Letter Brief
 6    Exhibit F to the Joint Discovery Dispute Letter Brief
 7

 8   IT IS HEREBY ORDERED that no other persons are authorized, without Court Order, to inspect
 9   the sealed record.
10

11   Dated: ___________________, 2021                   ____________________________________
                                                        Honorable Joseph C. Spero
12
                                                        Chief Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [Proposed] Order Granting Motion to Seal      1                     Case No. 3:20-CV-07182-JCS
